Citation Nr: 0913815	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for reaction to serums.

2.  Entitlement to service connection for a lung condition 
due to asbestos exposure and/or Agent Orange exposure and/or 
"stack gas" exposure.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to 
February 1975, and was awarded a Combat Action Ribbon for his 
service aboard the USS Rich (DD820) in the coast of Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from January 2006 and November 2006 rating decisions 
of the Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO), which denied service connection for 
reaction to serums, a lung condition due to asbestos exposure 
and/or Agent Orange exposure and/or "stack gas" exposure, 
and hepatitis C.  The Veteran disagreed with such decisions 
and subsequently perfected an appeal.   

Following a November 2006 rating decision denying service 
connection for a bilateral shoulder condition, the veteran 
expressed disagreement with such denial in December 2006.  
Subsequently, in an April 2007 rating decision, the RO 
granted service connection for right and left shoulder 
subacromial bursitis, and assigned a 10 percent evaluation 
for each shoulder.  Thus, the issue of entitlement to service 
connection for a bilateral shoulder condition is no longer on 
appeal, since entitlement to service connection for such 
disabilities have been granted.

The Board notes that, in June 2007, the Veteran specifically 
disagreed with the initial 10 percent evaluation awarded to 
each of the service-connected shoulder disabilities.  
However, in an April 2008 rating decision, the RO increased 
the initial evaluation of each service-connected shoulder 
disability to 20 percent.  The Veteran has not disagreed with 
this decision.    


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are 
negative for complaints, treatment, and diagnoses of a 
condition as a result of reaction to serums/inoculations, and 
a current diagnosis of a condition as a result of reaction to 
serums/inoculations is not objectively demonstrated.

2.  The Veteran's STRs contain no complaints, treatment, and 
diagnoses of a lung condition; a lung condition, to include 
bronchitis, was not exhibited within the first post-service 
year; and there is no objective evidence relating a lung 
condition to his active service or any incident therein, to 
include herbicide exposure, asbestos exposure, or "stack 
gas" exposure in service.  

3.  The Veteran's STRs contain no complaints, treatment, and 
diagnoses of hepatitis C; hepatitis C was not exhibited 
within the first post-service year; and there is no objective 
evidence relating hepatitis C to his active service or any 
incident therein.   


CONCLUSIONS OF LAW

1.  A condition as a result of reaction to 
serums/inoculations was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  A lung condition due to asbestos exposure and/or Agent 
Orange exposure and/or "stack gas" exposure was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

3.  Hepatitis C was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by August 2005 and May 
2006 letters.  These letters fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In the June 2008 Supplemental Statement of the Case, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  Here, the Veteran was provided and underwent VA 
examinations on October 2006 and February 2007, at the VA 
Medical Center (VAMC) in Roseburg, Oregon, regarding his 
claimed lung condition and hepatitis C disability to 
determine whether such disabilities were related to the 
Veteran's service.  The Veteran also underwent a VA general 
medical examination on August 2007 at Roseburg VAMC; the 
examiner examined inter alia the skin and respiratory system.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, VA medical records, and statements submitted 
by or on the behalf of the Veteran.  The Veteran requested a 
hearing before the Board in Washington, DC; however, he 
failed to appear at the hearing on March 2009, and has 
offered no explanation as to his failure to attend.  Thus, 
the Board considers his hearing request withdrawn.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claims

Legal Criteria - General Service Connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  

Service connection may also be granted for certain chronic 
diseases, such as bronchiectasis and diseases of the liver, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Reaction to Serums Analysis

The Veteran seeks service connection for a condition as a 
result of reaction to serums/inoculations given in service.    

Initially, the Board notes that the Veteran's STRs are 
negative for complaints, treatment, or diagnoses of any 
condition as a result of reaction to serums/inoculations.  
The Veteran claims he was treated for a reaction to 
inoculations at the Valley Forge General Hospital in 
Phoenixville, Pennsylvania.  See September 2005 "Statement 
in Support of Claim," VA Form 21-4138.  However, review of 
the Veteran's STRs included a March 1972 Emergency Room 
Treatment Report which indicated that the Veteran complained 
of "coughing, difficulty breathing, and weakness," and was 
diagnosed with pneumonia.  No mention of a reaction to 
serums/inoculations was noted. 

Further, the Veteran's post-service medical records are 
negative for any complaints, treatment, or diagnoses of any 
condition as a result of serums/inoculations in service.

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for a condition as a result of 
serums/inoculations in service must be denied.

The Board acknowledges the statements submitted by two of the 
Veteran's friends (L.W. and D.F.A.), received September 2005, 
which indicate that the Veteran suffers from "red spots" on 
his body.  The Veteran's friends are competent to report the 
Veteran's symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to them through 
their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a lay persons, they are not competent to offer an 
opinion on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Further, on 
subsequent examinations, no deformity of the skin, to include 
rashes, lesions, pustules, papules, or areas of inflammation, 
were noted.  See October 2006 VA Liver, Gall Bladder, and 
Pancreas Examination; August 2007 VA General Examination 
Report.



Lung Condition Analysis

The Veteran also seeks service connection for a lung 
condition based on three theories.  First, the Veteran 
contends that his lung condition is a result of herbicide 
exposure when he was "unloading and loading arms, stores, 
water, and fuel" on a dock in DaNang Harbor, Vietnam, while 
he served on the USS Rich (DD820) off the coast of Vietnam.  
Second, he contends that he was exposed to asbestos while 
serving as a boiler technician on the USS Rich (DD280).  
Alternatively, the Veteran claims that he was exposed to 
"stack gas" (exhaust from one active boiler being pulled 
back into the stack of an inactive boiler) which "inflamed 
the linings of [his] lungs."  The Veteran's DD-214 does not 
indicate his military occupational specialty.

On review of the record, the Board finds that service 
connection for a lung condition based on all theories of 
entitlement, presumptive and direct, including based on 
asbestos exposure, herbicide exposure, and "stack gas" 
exposure, must fail.

As noted, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for certain chronic diseases, 
such as bronchiectasis, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran has a current 
disability (mild to moderate chronic obstructive pulmonary 
disease (COPD) and subacute bronchitis) to meet the threshold 
requirement for a service connection claim.  See October 2006 
Primary Care Note, VA Outpatient Clinic, Eugene, Oregon 
(diagnosis of COPD and tobacco use); February 2007 Primary 
Care Note (diagnosis COPD status-post tobacco use); February 
2007 VA Respiratory Examination Report; March 2007 Pulmonary 
Consult Pulmonary Function Test, Roseburg VAMC; September 
2007 Primary Care Note (diagnosis COPD status-post tobacco 
use).  However, the Veteran's STRs are negative for 
complaints, treatment, or diagnoses of any lung condition in-
service.   

The Board recognizes the Veteran's claim that he was treated 
at the Naval Hospital in Norfolk, Virginia, for a lung 
condition due to "stack gas," and the "doctors diagnosed 
[his] symptoms to [his] job as a boiler technician."  See 
August 2005 "Veteran's Application for Compensation and/or 
Pension," VA Form 21-526; September 2005 "Statement in 
Support of Claim," VA Form 21-4138; March 2006 Hand-Written 
Statement from the Veteran; March 2006 Notice of Disagreement 
("Statement in Support of Claim," VA Form 21-4138).  
However, review of the evidence of record reveals no 
treatment at the Norfolk Naval Hospital.  The VA requested 
and associated with the claims file a complete copy of the 
Veteran's STRs.  Although the Veteran's service personnel 
records indicate that he was at the U.S. Naval Station in 
Norfolk during August 1972, the Veteran's STRs and service 
personnel records are negative for evidence of exposure to 
"stack gas" before, during, or after such period.   

Further, there is no evidence of the Veteran's lung 
condition, including bronchitis, within the first post-
service year.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
fact, the first indication of any lung condition is reflected 
in a February 2007 VA Respiratory Examination Report, dated 
approximately thirty-two years post-service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's 
lung conditions and his service.  In fact, the record 
contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, in 
a February 2007 VA Respiratory Examination Report, after 
noting the Veteran's history and conducting a physical 
examination including chest x-rays and pulmonary function 
tests, the examiner indicated that there is "no evidence of 
calcified pleural plaque significant for asbestosis."  The 
February 2007 examiner also opined that the Veteran's 
"respiratory defects [are] most likely a result of long-term 
damage from smoking."  The examiner further opined that it 
is "less likely than not that asbestosis is a significant 
component in the Veteran's respiratory disease."  

Further, as noted, other post-service treatment records 
indicate that the Veteran's lung conditions are related to 
tobacco use.  See October 2006 Primary Care Note, Outpatient 
Clinic, Eugene, Oregon (diagnosis of COPD and tobacco use); 
February 2007 Primary Care Note (diagnosis COPD status-post 
tobacco use); September 2007 Primary Care Note (diagnosis 
COPD status-post tobacco use). 

As such, the Veteran's service connection claim for a lung 
condition based on theories of presumptive and direct 
entitlement, including based on exposure to asbestos and 
"stack gas" must fail.    

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a 
result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

Here, a lung condition, including COPD and bronchitis, is not 
one of the eleven diseases listed; thus, 38 C.F.R. § 3.309(e) 
does not apply in this case, and the Veteran's claim for 
presumptive service connection based on exposure to a 
herbicide agent in Vietnam cannot be granted.  

The Board acknowledges the Veteran's request for a CT scan of 
his lungs to "help substantiate [his] claim."  See VA Form 
9, received June 2007.  However, pursuant to the VCAA, a 
medical opinion was obtained on February 2007.  See 38 
U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4).  
The examiner conducted both a chest x-ray and pulmonary 
function tests, and determined that the Veteran's lung 
conditions were not related to service.  The examiner did not 
indicate that further testing to determine the etiology of 
the Veteran's lung conditions was needed.  Further review of 
the evidence of record does not reveal evidence to 
necessitate another examination of the Veteran's lung 
conditions.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."   38 U.S.C.A. § 5103A(a)(2); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  
Hence, the Board finds that a CT scan is not warranted.

Hepatitis C Analysis

The Veteran also seeks service connection for hepatitis C, 
which he maintains was a result of in-service contact with 
blood and/or other bodily fluids, multiple sexual partners, 
tattoos, and/or shared razors.  

On review of the record, the Board finds that service 
connection for hepatitis C is not warranted.  Initially, the 
Board notes that there is a current hepatitis C disability, 
as reflected in an October 2006 VA Liver, Gall Bladder, and 
Pancreas Examination Report, meeting the threshold 
requirement for a service connection claim.  

However, the preponderance of the evidence is against the 
service connection claim for hepatitis C.  In this regard, 
the Veteran's STRs are negative for complaints, treatment, 
and diagnoses of hepatitis C during the Veteran's active 
military service.  The Board notes that the Veteran's January 
1971 Entrance Examination Report indicates that the Veteran 
had no tattoos when he entered service, and his February 1975 
Discharge Examination Report indicates that he had tattoos 
upon separation from service. 

Further, there is no evidence of hepatitis C within the first 
post-service year.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In 
fact, the first indication of hepatitis C is reflected in an 
October 2006 VA Liver, Gall Bladder, and Pancreas Examination 
Report, dated approximately thirty-one years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is also no evidence of a nexus between the Veteran's 
hepatitis C disability and his service.  In fact, the record 
contains a negative nexus opinion, and the Veteran has 
offered no nexus opinion to the contrary.  In this regard, in 
an October 2006 VA Liver, Gall Bladder, and Pancreas 
Examination Report, the examiner opined that "it would be 
mere speculation to determine if [the Veteran's] hepatitis C 
is a result of tattoos that he acquired during military 
service."  The October 2006 examiner noted that the Veteran 
had multiple tattoos since leaving service, and had 
"significant risk factors including intranasal cocaine use 
in the 1980s."  

In his December 2006 notice of disagreement ("Statement in 
Support of Claim," VA Form 21-4138), the Veteran indicated 
that he only used cocaine once in the 1980s, and continued to 
contend that his hepatitis C is related to service.  However, 
regardless of the number of times the Veteran used intranasal 
drugs or his belief that his hepatitis C is related to 
service, the medical evidence of record still weighs against 
the Veteran's claim.  Absent objective medical evidence 
showing a nexus between the Veteran's hepatitis C disability 
and his service, service connection cannot be granted.   
  
Conclusion

In sum, the Board finds that the only evidence of a claimed 
condition as a result of reaction to serums/inoculations in 
service and the relationship of such condition, a lung 
condition, and hepatitis C to service is the Veteran's own 
statements.  While the Veteran is competent to describe his 
symptomatology (see Layno, 6 Vet. App. at 469), he, as a 
layperson, is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen, 10 Vet. App. 
at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent evidence of record demonstrating 
a current condition as a result of reaction to serums in 
service to meet the threshold question in a service 
connection claim, the claim of service connection for 
reaction to serums must fail.  Further, since there is no 
objective evidence relating the Veteran's lung condition and 
hepatitis C disability to service, the claims for service 
connection for a lung condition and hepatitis C must fail. 










	(CONTINUED ON NEXT PAGE)







The Board concludes that a condition as a result of reaction 
to serums, a lung condition, and hepatitis C were not 
incurred in or aggravated by service.  The benefit-of-the-
doubt doctrine has been considered; however, as the 
preponderance of the evidence is against the claims, it is 
inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
see also Gilbert, 1 Vet. App. at 54.        


ORDER

Entitlement to service connection for reaction to serums is 
denied.

Entitlement to service connection for a lung condition due to 
asbestos exposure and/or Agent Orange exposure and/or "stack 
gas" exposure is denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


